EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Mercanti on 5 May 2021.

The application has been amended as follows: 
In claim 1, line 6, the last instance of “the” (last word in the line) is deleted
In claim 5, line 6, the last instance of “the” (last word in the line) is deleted
Claim 5, line 10, after “frames”, “that may be” is deleted
Claim 5, line 12, after “comprises”, --a surface intended to contact the other frame and-- is inserted; after “a hemispherical hollow shell”, --having a cavity,-- is inserted; “which” is replaced with “the hemispherical hollow shell” 
Claim 5, line 14, “at least one” is replaced with -a-
[claims 12 - 14 should now read: “comprises a surface intended to contact the other frame and a hemispherical hollow shell having a cavity, the cavity of the hemispherical hollow shell faces the surface of the frame intended to contact the other frame, and wherein each hemispherical hollow shell comprises a sliding surface made of a low friction”]
Claim 5, line 16, “in that” is replaced with --wherein--
Claim 5, 2nd to last line, after “thereof”, --, the hollow member-- is inserted so the line reads: “container with respect to a vertical direction (Z) thereof, the hollow member housing a mass acting as a ballast”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, while there is prior art teaching a gimbal within a shipping container, see the IDS as well as Poo et al. (US 2005/0239190), GB277370, and Kehr (US 5287969), none of the available prior art teach the combination of the inner and outer cage in addition to the claimed cradle having a ballast base and a pair of arms.  The various parts of a gimbal of the prior art interact in a particular way to achieve a particular effect.  With this in mind, it would not be obvious to modify the gimbals of the prior art to arrive at the claimed gimbal.
Regarding claim 5, there is no available prior art teaching a gimbal with mating frames having a hollow sphere in addition to the other claimed structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799